UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4735
VINCENT MYERS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                             (CR-01-99)

                   Submitted: February 27, 2002

                      Decided: March 18, 2002

  Before WIDENER, WILKINS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James E. Spurlock, SPURLOCK LAW OFFICES, Huntington, West
Virginia, for Appellant. Kasey Warner, United States Attorney, Lisa
A. Green, Assistant United States Attorney, Huntington, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MYERS
                               OPINION

PER CURIAM:

   Vincent Myers appeals his ninety-six-month sentence imposed
after he pled guilty to distribution of crack cocaine, in violation of 21
U.S.C.A. § 841 (West 1999 & Supp. 2001). Myers’ attorney has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967),
raising several sentencing issues but stating that, in his view, there are
no meritorious grounds for appeal. Myers was informed of his right
to file a pro se supplemental brief but has not done so. We affirm.

   Counsel first contends that the district court erred in relying on
information from Joseph Cook in establishing Myers’ base offense
level because the information contained in the presentence report was
based on Cook’s inherently unreliable testimony before the grand
jury. In establishing Myers’ offense level, however, the district court
did not rely on Cook’s grand jury testimony. Rather, the court attri-
buted to Myers only the 12.9 grams of crack that was delivered during
the controlled buy. We therefore find no plain error in the district
court’s determination of the amount of drugs attributable to Myers.
See United States v. McAllister, 272 F.3d 228, 230-31 (4th Cir. 2001)
(stating standard of review).

   Next, Myers asserts that the district court erred by reviewing the
portions of the presentence report that listed his juvenile and arrest
records. There were no criminal history points assessed for Myers’
juvenile convictions or for his prior arrests. Thus, Myers is not enti-
tled to relief on this claim.

   Finally, counsel asserts on appeal that the district court should not
have counted Myers’ convictions that occurred more than fifteen
years before he committed the instant offense. Under U.S. Sentencing
Guidelines Manual § 4A1.2(e)(1) (2000), any sentence of imprison-
ment exceeding one year and one month that resulted in defendant’s
incarceration during the fifteen-year period predating the commence-
ment of the instant offense may be properly considered. USSG
§ 4A1.2(e)(1). The sentences of imprisonment imposed for Myers’
1981 and 1985 breaking and entering convictions resulted in his
incarceration during the fifteen-year period preceding his October
                       UNITED STATES v. MYERS                         3
2000 criminal conduct in the instant case because he was discharged
from custody in December 1990—well within the fifteen-year period.
See United States v. Powell, 922 F.2d 212, 213-14 (4th Cir. 1991).
We therefore find that the district court did not err in assessing six
criminal history points for these convictions. See United States v. Col-
ton, 231 F.3d 890, 911 (4th Cir. 2000) (stating standard of review).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED